Exhibit 10.1

SECOND EXTENSION OF CONVERTIBLE PROMISSORY NOTE

THIS SECOND EXTENSION OF CONVERTIBLE PROMISSORY NOTE (this “Second Extension”)
is entered into as of August 31, 2016 among TRANSATLANTIC PETROLEUM LTD.
(“Maker”) and ANBE HOLDINGS, L.P. (“Holder”). Maker and Holder may be referred
to individually as “Party” and collectively as the “Parties”. All capitalized
terms used herein but not otherwise defined shall have the meaning set forth in
the Note (as defined below).

WHEREAS, the Parties entered into that certain convertible promissory note on
December 30, 2015, in the principal amount of Five Million Dollars and No/100
($5,000,000.00), a copy of which is attached to this Second Extension (the
“Note”);

WHEREAS, the Parties entered into that certain extension of convertible
promissory note on June 30, 2016 extending (i) the latest date on which Maker
may request a Subsequent Advance to August 15, 2016, and (ii) the Maturity Date
to August 31, 2016 (the “First Extension”); and

WHEREAS, the Parties desire to extend the Maturity Date to October 31, 2016.

NOW, THEREFORE, in consideration of the covenants set forth herein and the
benefits to be derived hereby, the Parties agree to amend the Note with the
following:

The Maturity Date shall be extended from August 31, 2016 to October 31, 2016.

Except as expressly modified or amended hereby, the Parties agree that the terms
and rights contained in the Note, as amended by the First Extension and this
Second Extension, shall remain unchanged and in full force and effect.

 

 

[remainder of page intentionally left blank]




 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Second Extension to be duly
executed as of the date set out above.

 

TransAtlantic Petroleum Ltd.

 

By _/s/ Chad Burkhardt________________

Name: _Chad Burkhardt________________

Title: __Vice President and General Counsel

 

 

ANBE Holdings, L.P.

By:  ANBE, LLC, its General Partner

 

By __/s/_N. Malone Mitchell, 3rd_________

Name: _ N. Malone Mitchell, 3rd_________

Title: __Manager______________________

 

 




2

--------------------------------------------------------------------------------

THIS PROMISSORY NOTE MAY CONSTITUTE A SECURITY, THAT HAS NOT BEEN REGISTERED
UNDER ANY FEDERAL OR STATE SECURITIES LAWS, AND HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION
THEREOF.  THIS PROMISSORY NOTE MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER ANY APPLICABLE SECURITIES LAWS
UNLESS AND UNTIL THE HOLDER HEREOF PROVIDES (i) INFORMATION SATISFACTORY TO THE
MAKER THAT SUCH REGISTRATION IS NOT REQUIRED, OR (ii) AN OPINION OF COUNSEL
ACCEPTABLE TO MAKER THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CONVERTIBLE PROMISSORY NOTE

 

$5,000,000.00

December 30, 2015

 

FOR VALUE RECEIVED, the undersigned, TRANSATLANTIC PETROLEUM LTD., an exempted
company incorporated with limited liability under the laws of Bermuda (“Maker”),
promises to pay to the order of ANBE HOLDINGS, L.P. (“Holder”), at 16803 North
Dallas Parkway, Addison, Texas, 75001, or at such other place as may be
designated in writing by the Holder of this Note, the principal sum of Five
Million Dollars and 00/100 ($5,000,000.00), or such lower amount as may have
been drawn by Maker, together with interest thereon at the rates and terms
hereafter specified (the “Loan”).  

Holder shall advance to the Maker in one or more advances up to the aggregate
principal amount of Five Million Dollars and 00/100 ($5,000,000.00).  The
initial advance under the Loan shall be Three Million, Five Hundred Ninety-Two
Thousand Five Hundred Dollars and 00/100 ($3,592,500.00) (the “Initial
Advance”).  Further advances under the Loan shall be in multiples of Five
Hundred Thousand Dollars and 00/100 ($500,000.00) or if the amount remaining for
advance under this Loan is less than Five Hundred Thousand Dollars and 00/100
($500,000.00) the advance shall be the total of such lesser amount (each, a
“Subsequent Advance”).  For any such Subsequent Advance, the Maker shall provide
written notice to Holder and the Holder shall provide the Maker with such
Subsequent Advance within ten (10) business days.  The latest date on which
Maker may request a Subsequent Advance is June 15, 2016.

Except as otherwise provided herein, this Note will bear interest from the
execution date of this Note, until payment in full at a per annum rate equal to
thirteen percent (13%).  All interest will be compounded monthly and computed as
a per diem charge for the actual number of days elapsed on the basis of a year
consisting of three hundred sixty (360) days.  

The entire unpaid principal balance of this Note and all accrued and unpaid
interest will be due and payable on June 30, 2016 (the “Maturity Date”).

Each payment will be applied first to the payment of accrued unpaid interest and
the balance, if any, will be applied to the unpaid principal balance of this
Note.  Any sum not paid

3

--------------------------------------------------------------------------------

when due will bear interest at a per annum rate equal to fifteen percent (15%)
compounded monthly.  Maker may prepay any amounts owed hereunder without premium
or penalty.

If Maker fails to pay any amount when due under this Note, at the option of the
Holder, the entire unpaid indebtedness evidenced by this Note will become due,
payable and collectible then or thereafter as the Holder may elect, regardless
of the date of maturity of this Note.  Failure by the Holder to exercise such
option will not constitute a waiver of the right to exercise the same in the
event of any subsequent default.

An “Event of Default” shall exist hereunder if any one or more of the following
events shall occur and be continuing: (i) Maker shall fail to pay when due any
principal of, or interest upon, this Note; (ii) this Note shall cease to be
legal, valid, binding agreements enforceable against any party executing the
same in accordance with the respective terms thereof or shall in any way be
terminated or become or be declared ineffective or inoperative or shall in any
way whatsoever cease to give or provide the respective rights, interests,
remedies, powers or privileges intended to be created thereby; (iii) Maker shall
(A) apply for or consent to the appointment of a receiver, trustee, inventor,
custodian or liquidator of Maker or of all or a substantial part of its  assets,
as applicable, (B) be adjudicated a bankrupt or insolvent or file a voluntary
petition for bankruptcy or admit in writing that it is unable to pay its debts
as they become due, (C) make a general assignment for the benefit of creditors,
(D) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy or insolvency laws, or (E) file
an answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization or
insolvency proceeding, or take corporate action for the purpose of effecting any
of the foregoing; or (iv) an order, judgment or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of Maker or appointing a receiver, trustee,
inventor or liquidator of any such person, or of all or substantially all of its
assets, and such order, judgment or decree shall continue unstayed and in effect
for a period of sixty (60) days.  

Upon the occurrence of any Event of Default, ANBE HOLDINGS, L.P. or any other
holder hereof may, at its option, (i) declare the entire unpaid balance of
principal and accrued interest of this Note to be immediately due and payable
without presentment or notice of any kind, which Maker waives, (ii) reduce any
claim to judgment, and/or (iii) pursue and enforce any of such holder’s rights
and remedies available pursuant to any applicable law or agreement; provided,
however, in the case of any event of default specified in clause (iii) above
with respect to Maker, without any notice to Maker or any other act by such
holder the principal of and interest accrued on this Note shall become
immediately due and payable without presentment, demand, protest, or other
notice of any kind, all of which are hereby waived by Maker. Failure by the
holder to exercise such option will not constitute a waiver of the right to
exercise the same in the event of any subsequent default.  

The Holder shall have the right, at any time after the date of the NYSE MKT
approval of the Maker’s additional listing application and from time to time, at
such Holder’s option, to convert, subject to the terms and provisions of this
Note, any or all of the principal of this Note into fully paid and nonassessable
common shares of the Maker (the “Common Shares”) at the Conversion Price, which,
for the Initial Advance, shall be equal to USD $1.3755, and for any Subsequent
Advance, shall be equal to five percent (5%) above the closing price of the
Common

4

--------------------------------------------------------------------------------

Shares on the NYSE MKT on the trading date immediately prior to the funding of
such Subsequent Advance, subject to the NYSE MKT’s “twenty percent rule” (such
Common Shares, the “Conversion Shares”).  Prior to or simultaneously with the
conversion of any of the principal of this Note, all accrued but unpaid interest
on the principal amount being converted must be paid in cash.  This Note may not
be converted into Conversion Shares on the Maturity Date.

The right of conversion shall be exercised by the surrender of this Note to the
Maker during usual business hours at its principal place of business,
accompanied by written notice that the Holder elects to convert all or part of
the principal of this Note and specifying the name (with address) in which the
certificate for the Conversion Shares is to be issued and, if the certificate is
to be issued to a person other than the Holder, by a written instrument of
transfer in form satisfactory to the Maker, duly executed by the Holder, duly
authorized in writing, together with transfer tax stamps or funds
therefor.  Following surrender for conversion, this Note shall be cancelled and,
if appropriate, a new Note reflecting the conversion of the converted principal
shall be issued to the Holder.

As promptly as practicable after the surrender, as herein provided, of this Note
for conversion, the Maker shall deliver or cause to be delivered to the Holder a
certificate for the Conversion Shares issuable in connection with such
conversion.  To the extent permitted by law, the rights of the Holder shall, to
the extent of principal converted, cease with respect to such principal as of
the date of actual receipt by the Maker of the surrendered Note and written
conversion request, and the person entitled to receive the Conversion Share
certificate deliverable upon such conversion shall be treated for all purposes
as having become the record holder of such Conversion Shares at such time.

The Conversion Price, and consequently the number of Conversion Shares into
which this Note is convertible, shall be subject to adjustment as follows:

(a)Stock Dividends, Subdivisions and Combinations.  If at any time the Maker
shall:

(i)take a record of the holders of its Common Shares for the purpose of
entitling them to receive a dividend payable in, or other distribution of,
Common Shares;

(ii)subdivide its outstanding Common Shares into a larger number of Common
Shares; or

(iii)combine its outstanding Common Shares into a smaller number of Common
Shares;

then in each such case the Conversion Price in effect immediately prior thereto
shall be adjusted so that the Holder of this Note upon conversion shall be
entitled to receive the number of Common Shares that the Holder would have owned
or have been entitled to receive after the happening of any of the events
described above had this Note been converted immediately prior to the happening
of such event.

5

--------------------------------------------------------------------------------

(b)Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.  In case the Maker shall reorganize its capital, reclassify its capital
stock, consolidate or merge with and into another corporation (where the Maker
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Shares of the Maker), or sell, transfer or otherwise
dispose of all or substantially all its property, assets or business to another
corporation and, pursuant to the terms of such reorganization, reclassification,
merger, consolidation or disposition of assets, shares of common stock of the
successor or acquiring corporation, or any cash, shares of stock or other
securities or property of any nature whatsoever (including warrants or other
subscription or purchase rights) in addition to or in lieu of common stock of
the successor or acquiring corporation (“Other Property”), are to be received by
or distributed to the holders of Common Shares of the Maker, then the Maker
shall, as a condition precedent to such transaction, cause effective provisions
to be made so that the Holder shall have the right thereafter to receive, upon
conversion of this Note, solely the number of shares of common stock of the
successor or acquiring corporation or of the Maker, if it is the surviving
corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of
assets, by a holder of the number of Common Shares for which this Note would
have been convertible immediately prior to such event.  In case of any such
reorganization, reclassification, merger, consolidation or disposition of
assets, such provisions shall include the express assumption by the successor or
acquiring corporation (if other than the Maker) of the due and punctual
observance and performance of each and every covenant and condition of this Note
to be performed and observed by the Maker and all the obligations and
liabilities hereunder, subject to such modifications as may be deemed
appropriate (as determined by resolution of the board of directors of the Maker)
in order to provide for adjustments of Common Shares for which this Note is
convertible which shall be as nearly equivalent as practicable to the
adjustments provided for in this Note.  For purposes of this Note, “common stock
of the successor or acquiring corporation” shall include stock of such
corporation of any class which is not preferred as to dividends or assets over
any other class of stock of such corporation and which is not subject to
redemption and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock.  The foregoing provisions of this Section shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations or dispositions of assets.

(c)When Adjustment Not Required.  If the Maker shall take a record of the
holders of its Common Shares for the purpose of entitling them to receive a
dividend or distribution and shall, thereafter and before the distribution to
shareholders thereof, legally abandon its plan to pay or deliver such dividend
or distribution, then thereafter no adjustment shall be required by reason of
the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

(d)No Fractional Shares.  Instead of any fractional Conversion Share that would
otherwise be issuable upon conversion of this Note, the Maker may pay a cash
adjustment in respect of such fraction in an amount equal to the same fraction
of the Conversion Price.

(e)Notice of Adjustments.  Whenever the Conversion Price shall be adjusted
pursuant to this Note, the Maker shall forthwith prepare a certificate to be
executed by the chief

6

--------------------------------------------------------------------------------

financial officer of the Maker setting forth, in reasonable detail, the event
requiring the adjustment and the method by which such adjustment was calculated
(including a description of the basis on which the board of directors of the
Maker determined the fair value of any Other Property), specifying the
Conversion Price and (if applicable) describing the number and kind of any other
shares of stock or Other Property into which this Note may be converted, and any
change in the purchase price or prices thereof, after giving effect to such
adjustment or change.  The Maker shall promptly cause a signed copy of such
certificate to be delivered to the Holder.  The Maker shall keep at its chief
executive office copies of all such certificates and cause the same to be
available for inspection at said office during normal business hours by the
Holder or any prospective purchaser of this Note designated by the Holder.

(f)No Shareholder Rights.  Prior to the issuance of Conversion Shares, the
Holder shall not be entitled to any rights of a shareholder with respect to the
Common Shares, including (without limitation) the right to vote such Common
Shares, receive dividends or other distributions thereon, exercise preemptive
rights or be notified of shareholder meetings, and the Holder shall not be
entitled to any notice or other communication concerning the business or affairs
of the Maker except as contractually agreed to by the Maker.

(g)Shares to be Reserved.  The Maker covenants that it will at all times reserve
and keep available out of its authorized but unissued Common Shares, free from
preemptive rights, solely for the purpose of issue upon conversion of this Note
as herein provided, such number of Common Shares as shall then be issuable upon
the conversion of all principal of this Note.  The Maker covenants that all
Conversion Shares which shall be so issuable shall, when issued, be duly and
validly issued and fully paid and nonassessable.

(h)No Registration of Shares.  The Conversion Shares have not been registered
with the SEC or any governmental authority.  The Maker shall cause any
Conversion Shares to bear a restrictive legend describing limitations of the
transferability of such Conversion Shares until such time as the Conversion
Shares are registered and the restrictive legend may be removed.

(i)Taxes and Charges.  The issuance of certificates for Conversion Shares upon
the conversion of this Note shall be made without charge to the Holder or for
any tax in respect of the issuance of such certificates or the securities
represented thereby, and such certificates shall be issued in the respective
names of, or in such names as may be directed by, the Holder; provided, however,
that the Maker shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any such
certificate in a name other than that of the Holder, and the Maker shall not be
required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Maker the amount
of such tax or shall have established to the satisfaction of the Maker that such
tax has been paid.

THIS NOTE IS TO BE CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF TEXAS WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF THE CONFLICT OF LAWS. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, MAKER HEREBY IRRECVOCABLY AND EXPRESSLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER
BASED UPON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF

7

--------------------------------------------------------------------------------

THIS NOTE OR THE OTHER DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR THE ACTIONS OF THE HOLDER IN THE NEGOTIATION, ADMINISTRATION, OR
ENFORCEMENT THEREOF.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY MAKER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  HOLDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY MAKER.

  Maker agrees that if, and as often as, this Note is placed in the hands of an
attorney for collection or to defend or enforce any of the Holder's rights
hereunder or under any instrument securing payment of the same, Maker will pay
to such Holder its reasonable attorneys' fees and all expenses incurred in
connection therewith.

The makers, endorsers, sureties, guarantors and all other persons who may become
liable for all or any part of this obligation severally waive any notices
required by applicable law including, without limitation, notices for
presentment for payment, protest, demand and notice of nonpayment.  Said parties
consent to any extension of time (whether one or more) of payment hereof, the
modification (whether one or more) of payment hereof, release or substitution of
all or part of the security for the payment hereof or release of any party
liable for payment of this obligation.  Any such extension or release may be
made without notice to any such party and without discharging such party's
liability hereunder.

No party shall transfer or assign this Note without the prior written consent of
the other party, which consent shall not unreasonably withheld.  The requesting
party shall be responsible for obtaining an opinion of counsel as to whether the
proposed transfer may be effected without registration or qualification under
any applicable securities law. The Holder hereby represents that it is an
“accredited investor” within the meaning of the United States securities laws.

 

 

[The remainder of this page is intentionally blank.  Signature page follows.]

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Maker has executed this instrument effective the date first
above written.

TRANSATLANTIC PETROLEUM LTD.,

   a Bermuda exempted company

 

 

By: _ /s/ Wil F. Saqueton

 

Name: __Wil F. Saqueton_____________________

 

Title:  ___Vice President_____________________

 

9